138 S.E.2d 235 (1964)
262 N.C. 604
Maner B. JONES
v.
KINSTON HOUSING AUTHORITY.
No. 165.
Supreme Court of North Carolina.
October 14, 1964.
*236 Brock & Hood, Trenton, for plaintiff appellant.
LaRoque, Allen & Cheek, Kinston, for defendant appellee.
PER CURIAM.
The evidence introduced by the plaintiff in the trial below tends to show that the defendant maintains adequate paved driveways, parking areas, sidewalks and paved entrances to its apartment buildings, sufficient to accommodate its tenants and their visitors. The plaintiff, however, on the occasion complained of, chose to approach the premises of the defendant over the private property of an adjacent landowner, and to walk over an unlighted area with which she was unfamiliar and which she had never used before.
In the case of Wilson v. Dowtin, 215 N.C. 547, 2 S.E.2d 576, this Court said: "In *237 entering or leaving premises, the visitor is bound to use the ordinary and customary place of ingress and egress, and if he adopts some other way he becomes a mere licensee, and cannot recover for defects outside and not substantially adjacent to the regular way." See also Cupita v. Carmel Country Club, 252 N.C. 346, 113 S.E.2d 712.
The judgment below is
Affirmed.